Title: To George Washington from Major General Philip Schuyler, 28 June 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany June 28th 1777. Eleven O’Clock A:M.

Your Excellency’s Favor of the 20th Inst. I had the Honor to receive at Saratoga in the Evening of the 26h.

I am this Moment favored with a Letter of the 25h Instant from General St Clair, Copy whereof I herewith transmit—Should an Accident happen to the Garrison of Tyonderoga and General Burgoyne make a push to gain the South part of the Lake, I know of no Obstacle to prevent him, Comparatively speaking. I have not a Man to oppose him, The whole Number at the different posts at and on this Side of the Lake, including the Garrisons of Fort George and Skenesborough, not exceeding seven hundred Men, and these I cannot draw away from their several Stations, In every one of which they are already much too weak—It is therefore highly necessary that a strong Reinforcement should without Delay be sent me—If the Sloops are not yet sent to bring the Troops your Excellency has ordered to be kept in Readiness at Peek’s Kill, I shall push them off without Delay.
As it is not probable that we shall in Time be supplied with Field pieces from the Eastward I must entreat that the Reinforcements may bring some up with them.
I have this Moment also received a Letter from Mr Deane the Indian Interpreter, Extract whereof I enclose you—As the Information tallies exactly with what I had before it leads me to conclude that an Irruption will be made from the Westward.
I shall apply for the Aid of the Militia of this and the neighbouring States, but I fear it will not be very powerful, as many must be necessarily left at Home.
I have received a Letter from the Commissary General, which I think neither so temperate or decent as it should be—I shall take the first liesure Hour to transmit you a Copy, with my Answer in which, I believe, it will be evinced from authentic Returns that the Scarcity of provisions in this Departments is in a great Measure, if not altogether, to be imputed to a Want of Attention in the persons whose Duty it was to supply this Department. I am Dr Sir with great Regard & Esteem Your Excellency’s most obedient hble Servt

Ph: Schuyler


P.S. I have sent Express to General Putnam to hasten on the Troops your Excellency had ordered to be in Readiness for this Quarter.
Since writing the Above I have received another Letter from Genl St Clair Copy whereof is Inclosed I am in pain about Fort George, but have no troops to throw In and Some time will necessarily Elapse before the Militia can be got to March.

